     Case 4:21-cv-00108 Document 1 Filed on 01/13/21 in TXSD Page 1 of 3




                     IN THE UNITED STATES DISTRICT COURT
                     FOR THE SOUTHERN DISTRICT OF TEXAS
                               HOUSTON DIVISION

VIRGINIA BRECEDA GARCIA                       §       CIVIL ACTION NO. __________
Plaintiff,                                    §
                                              §
V.                                            §
                                              §
FIESTA MART LLC                               §
                                              §
Defendant.                                    §       NOTICE OF REMOVAL

                                NOTICE OF REMOVAL
TO THE UNITED STATES DISTRICT COURT:

        Defendant FIESTA MART LLC             pursuant to 28 U.S.C. §§1441 and 1332,

provides notice of removal of this action styled Virginia Breceda Garcia v. Fiesta Mart

LLC, Cause No. 202079695, currently pending in the 295th Judicial District Court of

Harris County, Texas, and in support thereof, respectfully shows unto this Court as

follows:

        1.      Plaintiff Virginia Breceda Garcia filed her Original Petition on December

14, 2020, claiming damages from a slip and fall. Plaintiff served Defendant with the

citation on December 15, 2020, therefore, this notice is timely under 28 U.S.C. § 1446(b).

        2.      Pursuant to 28 U.S.C. §1446 and the Local Rules of the United States

District Court for the Southern District of Texas, attached are the following:

        a.      All executed process in the case (Exhibit A);

        b.      Pleadings asserting causes of action and all answers to such pleadings

                (Exhibit B);

        c.      All orders signed by the state judge (none);

        d.      The docket sheet (none);

        e.      An index of matters being filed (Exhibit C);




HOULITIGATION:1724758.1
     Case 4:21-cv-00108 Document 1 Filed on 01/13/21 in TXSD Page 2 of 3




           f.       A list of all counsel of record, including addresses, telephone numbers,

                    and parties represented (Exhibit D).

These documents represent all that are presently available as required.

           4.       The District Courts of the United States have original jurisdiction over this

action by reason of diversity of citizenship between the parties. 28 U.S.C. §1332.

Plaintiff’s Original Petition alleges that Plaintiff Virginia Breceda Garcia resides in

Harris County, Texas, and therefore is a citizen of the state of Texas.                           Although

Defendant Fiesta Mart LLC, is a limited liability company organized under the laws of

Texas, its sole member is Bodega Latina Corp., a Delaware corporation with its principal

place of business, or its “nerve center” in California. See Exhibit E. Defendant Fiesta

Mart LLC’s citizenship as an LLC is determined by the citizenship of its members.1 A

corporation, such as Bodega Latina Corp., is deemed to be a “citizen” of the state where

it maintains its principal place of business (its “nerve center”) and the state of its

incorporation.2 Therefore, Defendant is a citizen of the states of Delaware and California,

the principal place of business and the state of incorporation of Fiesta Mart LLC’s sole

member, Bodega Latina Corp.

           5.       Plaintiff’s Original Petition in the state court seeks damages over

$200,000 but not more than $1,000,000, and thus the amount in controversy exceeds the
sum of seventy-five thousand dollars ($75,000.00), exclusive of interests and costs.

           6.       Removal of this cause of action is proper under 28 U.S.C. §1441. It is a

civil action brought in state court and the District Courts of the United States have

original jurisdiction over this action under 28 U.S.C. §1332, since the plaintiff and the

defendant are diverse in citizenship.

           7.       As required by 28 U.S.C. §1441, the 295th Judicial District Court of Harris

County, Texas falls within the geographical purview of this Court, and thus, venue is

1
    See e.g., Harvey v. Grey Wolf Drilling Co., 542 F.3d 1077, 1080 (5th Cir. 2008).
2
    See 28 U.S.C. §1332(c)(1); see also, Hertz Corp. v. Friend, 559 U.S. 77. 130 S. Ct. 1181, 1185-86 (2010).


HOULITIGATION:1724758.1
                                                       2
   Case 4:21-cv-00108 Document 1 Filed on 01/13/21 in TXSD Page 3 of 3




proper in the United Stated District Court of the Southern District of Texas, Houston

Division.

        8.      Written notice of the filing of this Notice of Removal is being promptly

given to Plaintiff and a notice of Filing of Notice of Removal is promptly being filed with

the 295th District Court in Harris County, Texas, as required by 28 U.S.C. §1446(d).

        WHEREFORE, PREMISES CONSIDERED, Defendant Fiesta Mart, LLC prays

that the state action now pending in 295th District Court in Harris County, Texas, be

removed to this Court, and for any further relief to which Defendant is justly entitled.



                                              Respectfully submitted,
                                              MEHAFFYWEBER, P.C.

                                              By:/s/Maryalyce W. Cox
                                              Maryalyce W. Cox
                                              State Bar No. 24009203
                                              One Allen Center
                                              500 Dallas, Suite 2800
                                              Houston, Texas 77002
                                              Telephone - (713) 655-1200
                                              Telecopier - (713) 655-0222
                                              maryalycecox@mehaffyweber.com

                                              ATTORNEYS FOR DEFENDANT
                                              FIESTA MARY LLC (D/B/A FIESTA
                                              MART #51)

                                CERTIFICATE OF SERVICE

       In addition to e-filing, this is to certify that a true and correct copy of the above
and foregoing instrument has been forwarded by Certified Mail, return to receipt
requested, to all counsel of record on this the 13th day of January, 2021 pursuant to both
the Texas Rules of Civil Procedure and the Federal Rules of Civil Procedure. .


                                                      Maryalyce W. Cox
                                                      Maryalyce W. Cox




HOULITIGATION:1724758.1
                                             3
